In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00034-CV




    IN THE INTEREST OF J.N. AND J.N., CHILDREN




         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 81156




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                       MEMORANDUM OPINION
         DeDe’s1 drug use, petty thefts, and incarcerations eventually resulted in the termination of

her parental rights to her five children. In this case, she appeals the trial court’s order terminating

her parental rights to her children J.E.N. and J.H.N. This case was tried with a companion case,

which is the subject of another appeal pending before this Court. 2 DeDe filed identical briefs in

the two appeals in which she contends that the evidence is legally and factually insufficient to

support the trial court’s findings that she (1) knowingly placed or knowingly allowed the children

to remain in conditions or surroundings which endangered the physical or emotional well-being of

the children, (2) engaged in conduct or knowingly placed the children with persons who engaged

in conduct that endangered the physical and emotional well-being of the children, and (3) failed to

comply with the provisions of a court order that specifically established the actions necessary to

obtain the return of the children who had been in the temporary managing conservatorship of the

Department of Family and Protective Services (the Department) for not less than nine months as a

result of the children’s removal from the parent under Chapter 262 of the Texas Family Code for

the abuse or neglect of the children. See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (O) (West

Supp. 2015). DeDe also contends that the evidence is legally and factually insufficient to support




1
 We refer to the children by their initials and to the parents by fictitious names to protect the privacy of the children.
See TEX. FAM. CODE ANN. § 109.002(D) (West 2014).
2
 Although tried together, DeDe’s rights to her other three children, J.F., J.L., and J.N., were also terminated under a
separate cause. Her appeal from that termination order is the subject of a separate opinion, issued this same date,
under cause number 06-15-00033-CV. Since these matters were tried together and the evidence presented at trial was
relevant to both matters, we fully set forth the evidence in the companion opinion.

                                                            2
the trial court’s findings that termination was in the best interests of the children. See TEX. FAM.

CODE ANN. § 161.001(b)(2) (West Supp. 2015).

          The arguments raised in this appeal are based exclusively on the arguments brought before

this Court in the companion appeal styled In the Interest of J.F., J.L., and J.N., Children, cause

number 06-15-00033-CV. In our opinion of this date disposing of that appeal, we found (1) that

the evidence was legally and factually sufficient to support the trial court’s finding under Section

161.001(b)(1)(E) and (2) that the evidence was legally and factually sufficient to support the trial

court’s finding that termination was in the best interests of the children who are the subjects of that

appeal. For the reasons set out in that opinion, we find in this appeal that (1) the evidence is legally

and factually sufficient to support the trial court’s finding under Section 161.001(b)(1)(E) and

(2) the evidence is legally and factually sufficient to support the trial court’s finding that

termination is in the best interests of J.E.N. and J.H.N. We overrule DeDe’s points of error in this

appeal.

          We affirm the judgment of the trial court.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:          September 30, 2015
Date Decided:            November 19, 2015




                                                   3